Citation Nr: 0913583	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  02-19 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a psychiatric disorder.

In June 2004, the Veteran  testified at a personal hearing 
before a Veterans Law Judge.  In an October 2004 decision, 
the Board remanded the claim of entitlement to service 
connection for a psychiatric disorder for additional 
development and adjudicative action.  In April 2006, the 
Board denied the claim.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2008, the Veteran and the Secretary of VA 
(the parties) filed a joint motion to vacate the Board 
decision and remand it for more adequate reasons and bases.  

When the case came back to the Board, the Veteran asked for 
another hearing as the Veterans Law Judge with whom he had 
had a hearing in June 2004 was no longer an employee.  That 
hearing was held in November 2008 before the undersigned 
Veterans Law Judge.  The case is ready for further appellate 
review. 


FINDING OF FACT

The preponderance of the credible evidence is against a 
finding that a psychiatric disorder is etiologically related 
to service, and a psychosis was not compensably disabling 
within a year of the Veteran's separation from active duty.  




CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in September 2001 and November 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  While the November 2004 letter was sent 
to the Veteran after initial consideration of the claim, the 
claim was readjudicated in a December 2005 supplemental 
statement of the case.  VA did fail to provide notice how 
disability evaluations and effective dates are assigned prior 
to the rating decision.  The record, however, shows that any 
prejudice that failure caused was harmless, as the 
preponderance of the evidence is against entitlement to 
service connection for a psychiatric disorder.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim including service treatment records, private medical 
records identified by the Veteran, the record relied upon by 
the Social Security Administration in granting the Veteran 
disability benefits, VA treatment records, including a 
medical opinion submitted by the Veteran, and providing the 
Veteran with examinations in connection with his claim.  

As noted above, the Veteran had a hearing before the 
undersigned in November 2008.  The record was held open to 
allow the Veteran to submit additional evidence.  In January 
2009, he submitted additional evidence, which consisted of VA 
treatment records and a VA medical opinion, along with a 
waiver of initial consideration of that evidence by the RO.  
Thus, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2008).

Analysis

At the June 2004 hearing before the Board, the Veteran 
testified he had no depression or nervous problems prior to 
service.  He acknowledged he had been diagnosed with 
situational anxiety while in service.  The Veteran noted that 
while he was not seen after that one instance, he did have 
periods of anxiety and sadness at times during service.  He 
stated that after service, he had "nervousness at times" 
and described himself as "moody."  The Veteran testified he 
was not seen after service for approximately 10 years, at 
which point, he was put on medication.  He noted he had 
stopped working because of depression and anxiety.  

At the December 2008 hearing before the undersigned, the 
Veteran testified he was seen for depression in service in 
1973.  He stated that he felt anxious, nervous, and on the 
verge of a nervous breakdown.  He felt it stemmed from his 
feelings of being mistreated while he was in the Navy.  The 
Veteran stated he had been told he was going to be an 
electrician but when he got to boot camp he discovered that 
would not be the case.  He described himself as feeling 
disheartened.  Instead, he was washing dishes and mopping 
floors for six months.  The Veteran stated he felt sad and 
anxious and went to seek treatment.  The appellant admitted 
he was not treated for the remainder of his service, but 
stated his depression continued until he got out.  The 
Veteran testified he sought treatment approximately 12 years 
postservice and was then started on antidepressants and anti-
anxiety medicine.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions and 
testimony, service records, private medical records, and VA 
clinical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for a psychosis may be granted 
if manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to service connection for a psychiatric disorder.  
The reasons follow.

There is no doubt that the Veteran was seen in service for 
psychiatric complaints, as it is documented in the service 
treatment records.  In November 1973, the Veteran reported to 
sick call complaining of being nervous, agitated, and on the 
verge of a nervous breakdown.  It was noted that the Veteran 
was preparing for a six-month deployment.  He was referred 
for further evaluation.  In the separate evaluation, the 
examiner noted that the Veteran's problem was "discussed at 
length" and noted that the Veteran was experiencing a small 
period of depression.  The examiner added that he felt the 
Veteran now understood his situation and could cope with it.  
The examiner made a specific finding that there was "no 
psychosis" and that the Veteran was oriented.  The examiner 
stated that a medical officer was consulted and concurred 
with the examiner's assessment.  The impression was 
"situational reaction, resolving."

A December 1975 report of medical history completed by the 
veteran shows that he reported under Item # 11 having had a 
history or having then "depression or excessive worry" and 
"nervous trouble of any sort."  See Report of Medical 
History, dated December 1975.  The Veteran has essentially 
alleged that this is evidence of a chronic psychiatric 
disorder in service.  The Board disagrees.  Item # 8 asks for 
a statement of the examinee's present health.  See id.  The 
Veteran indicated he had a cyst at the end of his spine, a 
wisdom tooth that needed to be removed, and a bad knee.  He 
did not report current psychiatric symptoms.  The Veteran's 
report of a past history of depression or excessive worry and 
nervous trouble of any sort is consistent with the November 
1973 service treatment record.  

Based on the Veteran's own words in the December 1975 report 
of medical history, however, he did not report any 
psychiatric symptoms as part of his "present health."  
Under Item # 25, it states that the physician "shall" 
comment on all positive answers it Items # 9 through 24.  The 
examiner stated, "Above reviewed.  No active problems."  
Further, the December 1975 separation examination revealed 
that the appellant was clinically normal from a psychiatric 
perspective.  This is medical evidence against the Veteran's 
allegations of having developed a chronic psychiatric 
disorder in service, as there was no showing of a psychiatric 
disorder at time of discharge.  The service treatment records 
are of high probative value as they were created 
contemporaneously with the Veteran's service.  

The Veteran alleges that he had continued feelings of 
depression and anxiety following his discharge from service 
until he was seen in 1987.  In his VA Form 9, Appeal to the 
Board, he stated he did not seek treatment for those years 
after service because he did not want to appear weak.  The 
Board does not find such statements or testimony credible.  
In this regard, the Veteran's comment about not wanting to 
appear weak as his basis for not seeking treatment for the 12 
years after discharge from service seems counterintuitive 
particularly given the fact that the Veteran is a trained 
social worker. 

Second, as to the allegation of continued feelings of 
depression and anxiety since service discharge, such 
statements and testimony are not credible.  Throughout the 
record there are varying reports by the Veteran as to when he 
began receiving treatment for psychiatric complaints and/or a 
psychiatric disorder.  This inconsistency hurts the Veteran's 
credibility, particularly because he is trained in the 
treatment of psychiatric disorders and cannot allege a lack 
of understanding as to what constitutes psychiatric symptoms 
and/or treatment.

Third, the evidence in the claims file establishes that an 
incident at work in approximately 2000 caused the Veteran to 
be hospitalized in January 2001 for homicidal and suicidal 
ideation.  This is well documented in the record.  The 
Veteran lost his job and was very angry with his boss because 
he had been written up for insubordination.  When the Veteran 
was hospitalized in January 2001 for homicidal and suicidal 
ideation, the examiner stated, "No prior psychiatric 
treatment reported."  In a separate "Initial Evaluation 
Report," dated January 19, 2001, when reporting the past 
medical history, the examiner wrote, "First counseling was 
1/10/01."  

A May 2001 private medical record shows that the Veteran 
reported he "started feeling depressed when he was having 
problems at work."  Under "Past Psychiatric/Medical 
History," the examiner noted the Veteran's January 2001 
treatment.  Reading these medical records, one must conclude 
that the Veteran had no psychiatric treatment prior to 
January 2001.  This conclusion is consistent with the 
Veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in August 2001.  There, he 
was asked to list civilian physicians and hospitals who had 
treated him for his psychiatric disorder since his discharge 
from service, and he referred to VA Forms 21-4142.  In those 
forms the Veteran indicated receiving treatment in January 
2001 at two, separate facilities. 

Notably, there are multiple medical entries from Dr. Gordon 
Boone dating from 1987 to 1997 showing continuous diagnoses 
of anxiety and depression.  The Veteran was on psychiatric 
medication during that period.  The Veteran reported such 
treatment at the June 2004 and December 2008 Board hearings 
under oath.  Yet, when this evidence is compared to the 
Veteran's application for Social Security Administration 
benefits he only reported that his disability "bother[ed]" 
him in 1999.  See Disability Report-Adult-Form SSA-3368-BK, 
dated October 2001.  In that application, when asked who had 
treated him, the Veteran indicated Dr. Boone had treated him 
for "'tumor' in stomach area + pain due to arthritis."  Id. 
at page 4.  The Veteran made no mention of being treated by 
Dr. Boone for depression, anxiety, or panic attacks.  Id.  
The Veteran attested to the truth of such report.  See id. at 
page 10.  Again, Dr. Boone's private medical records show he 
treated the Veteran for anxiety and depression for 
approximately 10 years and prescribed psychiatric medication 
during that period.  Compare this to the Veteran's report in 
that same Social Security Administration record of having 
received treatment from Dr. Antonio Gracia for "depression + 
panic attacks" since September 2001.  Id. at page 4.  

The Veteran asserts to VA that his psychiatric disability 
began in 1973.  The 1987 through 1997 medical records from 
Dr. Boone do not show that the Veteran's psychiatric symptoms 
began in 1973 or at any time in-service.  In fact, the 
treatment records are silent as to any cause of the Veteran's 
anxiety and depression.  The first recorded documentation 
where the Veteran began alleging that his chronic psychiatric 
disorder began in service was when he filed his claim for 
compensation benefits with VA in August 2001.  Compare 
January 2001 "Psychiatric Admission History;" January 19, 
2001 "Initial Evaluation Report; May 2001 "Psychiatric 
Admission History;" June 2001 "State Health Benefit Plan 
Disability Certification" all showing the Veteran reporting 
his psychiatric disorder had its onset in 2001 with September 
11, 2001, treatment record from Dr. Gracia showing he stated 
the Veteran was first depressed while in service.  The 
Veteran's inconsistent reporting of his psychiatric history 
leads the Board to discredit his statements and testimony 
entirely.  What is particularly harmful to the Veteran's 
statements and testimony is the fact that he is a social 
worker, he has full understanding of what psychiatric 
treatment entails, and he understands the vital nature of a 
consistent and accurate psychiatric history.  He failed to 
report the 10 years of treatment for psychiatric symptoms 
with Dr. Boone to the Social Security Administration when the 
records in the claims file clearly and unmistakably document 
such treatment.  The Veteran's allegations of having chronic 
psychiatric symptoms since his 1975 service discharge are 
accorded no probative value.

As a result of the finding that the Veteran's allegations are 
not credible, the Board finds a lack of credible evidence of 
any continuity of symptomatology following the Veteran's 
service discharge.  There is no competent evidence of 
manifestations of a psychosis during service or within one 
year following discharge from active duty.  The examiner 
stated specifically in the service treatment record that 
there was no psychosis.  The Board accords this opinion high 
probative value, as the examiner made the determination at 
the time the Veteran was experiencing his nervous symptoms 
and the examiner's opinion was concurred by a medical 
professional.  There is no competent evidence refuting this 
finding.

Further hurting the Veteran's claim is the March 2005 VA 
medical examination report.  There, the examiner had an 
opportunity to review the claims file and reported the 
relevant facts, which assures the Board that he reviewed the 
claims file in detail.  He noted that the private medical 
records beginning in 1987 showing treatment for anxiety and 
depression were "skimpy."  He clarified this statement by 
pointing out there was "never any indication of a source or 
degree of anxiety or depression symptoms."  The examiner 
noted the Veteran's 2001 hospitalization following his work 
incident and that the Veteran was never hospitalized in 
service or treated for a psychiatric disorder while in 
service.  He added, "All mental health providers recognize 
and make distinctions between situational depressed mood and 
anxiety and that of the psychiatric disorder of clinical 
depression disorder."  He made the following conclusion:

In summary, I did not find any evidence 
of depression or other psychiatric 
disorder during the [V]eteran's [N]aval 
service nor did I find any evidence or 
record of further psychiatric complaints 
or treatment during his [N]aval service.  
It was 12 years later when a family 
practice physician prescribed anti-
anxiety and anti-depression medication 
for the [V]eteran based apparently on the 
[V]eteran's request or complaint.  It is 
noted that at that time the [V]eteran had 
been successfully working at the mental 
health clinic for a period of several 
years.  His first documented psychiatric 
treatment was in 2001 following the 
previously noted employment difficulties.  
[T]he record indicated quite clearly the 
source of his anxiety and depression at 
that time was his employment problems.  I 
do not find any relationship between his 
current diagnosis of major depression and 
his period of [N]aval service including 
the November 1973 sick call complaint.  
It is not likely that his current 
psychiatric disorder and problems are 
etiologically related to his period of 
active service from August 1971 to 
December 1975.

The examiner diagnosed major depression under Axis I and 
stated "Occupational problem" under Axis IV of the 
diagnosis.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) describing that Axis IV is for reporting 
psychosocial and environmental problems that may affect the 
diagnosis in Axis I.  In a May 2001 private medical record, 
the examiner diagnosed Major Depressive disorder under Axis I 
and entered "Patient loss of job, financial problems, loss 
of retirement benefits if chose to retire early."  Thus, 
both these examiners attributed the Veteran's psychiatric 
diagnosis of major depression to a post-service event.  

The Board finds that the March 2005 opinion is highly 
probative because it is based upon an objective review of the 
evidence of record, the acknowledgement of a lack of 
documented evidence in service of a chronic psychiatric 
disorder, and a lack of documented evidence following 
discharge from service of a chronic psychiatric disorder.  
Again, because the Board has determined that the Veteran's 
statements and testimony regarding chronic psychiatric 
problems since his discharge from service are of no probative 
value, the fact that the VA examiner did not rely upon such 
statements/testimony is of no consequence and does not 
remotely lessen the probative value of this opinion.  

The Board is aware of the April 2005 private medical opinion 
from Dr. Gracia, who concluded, "I feel that [the Veteran] 
has suffered from depression for many years, including while 
he was in the military" and the January 2009 letter from a 
VA examiner wherein he noted he had reviewed the Veteran's 
December 1975 discharge examination and 2008 VA clinical 
records and concluded, "In my  medical opinion, it's as 
likely as not that [depression] started while he was in the 
Navy."  However, the Board finds that the March 2005 opinion 
outweighs these medical opinions for two reasons.  One, the 
March 2005 opinion is based upon a review of the entire 
objective record.  Two, the April 2005 and January 2009 
medical opinions are clearly based, in part, on the Veteran's 
report of medical history, which history the Board has 
determined is not credible.  

The January 2009 letter indicates that the VA examiner 
reviewed the Veteran's examination report at discharge from 
service; however, he fails to note that psychiatric 
evaluation at that time revealed the appellant to be 
psychiatrically normal.  He also failed to discuss the 
November 1973 service treatment record, which showed that two 
examiners found the Veteran's psychiatric complaints to be 
situational and "resolving."  He did not address the lack 
of any objective evidence of continuity of symptomatology 
following discharge from service.  Thus, this opinion is 
accorded little probative value and, again, is outweighed by 
the March 2005 opinion.  See Black v. Brown, 5 Vet. App. 177 
(1993) (Board is not bound to accept medical opinions based 
on history supplied by veteran, where history is unsupported 
or based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

To the extent that the Veteran has alleged that the June 2002 
VA examination report is positive evidence of a nexus between 
the post service major depressive disorder and service, it is 
clear that the examiner based his speculative opinion on 
history reported by the Veteran.  The examiner noted that the 
extent of what the Veteran reported having felt in service 
(wanting to cut his wrist with a razor) was not documented in 
the service treatment records.  The examiner essentially 
concluded that the appellant's in-service presentation was a 
"depressive episode."  He then stated the Veteran was 
"probably" vulnerable to having another depressive episode 
given that he had had one previously.  The November 1973 
clinical record indicates that the examiner discussed the 
Veteran's problem at length and concluded that it was 
situational anxiety, which was "resolving."  This opinion 
was concurred by a medical professional.  The Board accords 
more probative value to examiner's opinions made at the time 
the Veteran was experiencing the symptoms than a statement 
made almost 30 years after the incident in question.  An 
opinion based upon an inaccurate factual premise is accorded 
no probative value.  See Black, 5 Vet. App. 177.

Therefore, the credible evidence of record preponderates 
against finding that the Veteran developed a chronic 
psychiatric disorder in service.  Two professionals in 
service determined that the Veteran did not have a chronic 
psychiatric disorder and found the Veteran's situational 
anxiety to be "resolving."  The Veteran's separation 
examination was negative for any psychiatric disorder at that 
time.  The first showing of any post service psychiatric 
symptoms was 12 years after discharge from service.  This 
hurts the Veteran's claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

The Veteran is a social worker and he is competent to make 
psychiatric diagnoses.  The Board, however, does not accept 
his statements and testimony because their inconsistency 
reveals their lack of credibility.  Indeed, prior to his 
filing his claim for VA benefits, he failed to attribute any 
of his current psychiatric complaints to service, but at the 
time of his application for VA benefits, suddenly his 
depression was reported to have had its onset in service.  
This is simply not credible for all the reasons described 
above.  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [a pecuniary interest may be found to affect the 
credibility of testimony]

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  The claim is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


